Citation Nr: 1411702	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the Veteran's disability rating for the service-connected low back strain from 40 percent to 20 percent, effective from December 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In a February 2011 rating decision, issued during the pendency of the appeal, the RO granted service connection for radiculopathy, left lower extremity and assigned a 20 percent rating effective January 19, 2010.  

In December 2012, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  At the hearing, the Veteran's representative limited the issue on appeal to whether the reduction of the Veteran's disability rating for a chronic low back strain from 40 percent to 20 percent, effective December 1, 2008 was proper.  Nonetheless, the Veteran has also asserted that his chronic low back strain has worsened, and that he is unable to work due to his service-connected disabilities.  The issues of entitlement to an increased disability rating for the Veteran's chronic low back strain and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.

In an April 2013 decision, the Board denied the Veteran's claim for restoration of a 40 percent rating for the service-connected low back strain.  The Board found that improvement was shown and as such, the reduction to 20 percent was proper.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an October 2013 Order, the Court granted the Joint Motion.  The case was returned to the Board.  


FINDINGS OF FACT

1.  A December 2005 rating decision increased the disability rating for the Veteran's service-connected chronic low back strain from 20 percent to 40 percent, effective from August 3, 2005.  

2.  An April 2008 rating decision informed the Veteran that the RO proposed to reduce his disability rating for his chronic low back strain from 40 percent to 20 percent, effective from December 1, 2008.  

3.  A September 2008 rating decision reduced the disability rating for the Veteran's chronic low back strain from 40 percent to 20 percent, effective from December 1, 2008.  

4.  The evidence is in relative equipoise as to whether there has been actual improvement in the Veteran's chronic low back strain.


CONCLUSION OF LAW

The reduction in the rating assigned for chronic low back strain from 40 percent to 20 percent, effective December 1, 2008, was not proper; restoration of the 40 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's chronic low back strain was assigned a 40 percent rating under Diagnostic Code 5237, effective August 3, 2005 (and a 20 percent rating priorto), which was reduced to 20 percent effective December 1, 2008.  See 38 C.F.R. § 4.71a (2013).

The restoration of the 40 percent disability rating for the service-connected chronic low back strain effective from December 1, 2008 constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  That notwithstanding, the RO followed proper procedure for effectuating a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  Here, the RO notified the Veteran of the proposed rating reduction in April 2008 at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level. He was also offered the opportunity to have a personal hearing.

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

Specific legal standards govern whether the reduction in the evaluation for service-connected chronic low back strain 40 percent to 20 percent was justified by the evidence.  A Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  

In this case, however, the 40 percent rating in question was not in effect for 5 years or more, and, according to 38 C.F.R. § 3.344(c), the preceding paragraphs (a) and (b) do not apply to disabilities which have not become stabilized and are likely to improve.  Accordingly, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).  

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown , 5 Vet. App. 413, 420 (1993).  

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Veteran was assigned the 40 percent evaluation pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5237.  Diagnostic Code 5237 indicates that lumbosacral or cervical strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degree; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned from unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, as noted above, a separate 20 disability rating for neurological impairment was assigned pursuant to a February 2011 rating decision.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also 38 C.F.R. § 4.71a , Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service-connected chronic low back strain from 40 percent to 20 percent was improper.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169   (1992). 

In this case, the 40 percent evaluation was assigned based on the findings of a December 2005 VA spine examination.  During that examination, the Veteran reported a pain level of 6 out of 10.  He had forward flexion of the thoracolumbar spine to 30 degrees, but it was reduced to 20 degrees following repetitive motion testing.  The Veteran reported severe weekly flare-ups that confine him to bed or to his house.  During the flare-up, the Veteran has additional decrease in the range of motion and back function due to stiffness and pain.  The Veteran reported pain with twisting, turning, lifting 20 pounds, bending stooping, sitting more than 10 minutes (he has to change position frequently) and walking more than two blocks.  

On examination there was diffuse tenderness on the lumbosacral spine, but no paraspinal spasm and no abnormal gait.  The examiner could not comment on additional limitations during flare-ups because he was not experiencing a flare-up at the time of the examination.

The rating reduction was based on the findings of March 2008 VA general medical examination.  Significantly, the examiner did not have access to the Veteran's claims file in conjunction with the examination.  The March 2008 examination report noted the Veteran's complaints of increased pain, which had reached a level 7 out of 10.  The pain was increased by standing up, walking, or sitting for long periods of time.  The Veteran could forward flex to 90 degrees and there was no additional loss of motion observed on repetitive use.  Importantly, however, the examiner noted that there was pain and stiffness throughout forward flexion.  The examiner noted an impression of mild degenerative changes of the lower lumbar spine which were thought to be not significantly changed when compared to a previous lumbar spine x-ray examination from December 2005.  

Comparing the results of these two VA examinations, there does not appear to be material improvement in the Veteran's low back disability.  Although the Veteran could flex to 90 degrees in March 2008, the examiner indicated that there was pain throughout the entire range.  Therefore, pain began at 0 degrees, which is not an improvement from the Veteran's December 2005 examination showing pain beginning at 20 degrees after repetitive use.  

Moreover, the examiner in March 2008 did not consider any functional limitation during flare-ups and the x-ray findings show no significant change from December 2005.  In summary, improvement in the overall lumbar spine disability is not clearly shown by the findings of the March 2008 VA examination.  The Veteran continued to experience pain throughout the range of motion and he also continued to complain of worsening symptoms.  The same types of activities noted in December 2005 that were shown to aggravate the Veteran's back pain also aggravated his back pain in March 2008, such as walking, sitting or standing for long periods.  

Furthermore, the RO did not take into consideration the fact that the Veteran actually reported a higher level of pain in March 2008 than he did in December 2005.   

Similarly, in a February 2011 VA examination report, normal flexion was observed on examination but the examiner specifically indicated that the Veteran had objective evidence of painful motion with forward flexion, but did not indicate at what point the pain began.  

Finally, a VA examination report in August 2012 shows limitation of flexion to 45 degrees.  This is more consistent with the December 2005 findings.  It is also not clear as to why the August 2012 examiner indicated that the Veteran had no flare-ups when he has consistently reported flare-ups.  In addition to the reports of flare-ups noted on the December 2005, March 2008 and February 2011 examinations, the Veteran again reported periods of flare-ups at his personal hearing before the undersigned in December 2012.  At the hearing, the Veteran stated, "I take my medication and it's just sometimes I'm fine and sometimes it's just unhandleable.  It just hurts where I can't do nothing, can't even pick up my kids."  

Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, the evidence is at least in equipoise as to whether there was improvement in his service-connected lumbar spine disability.  It cannot be said that the preponderance of the evidence supports the reduction.  Thus, resolving reasonable doubt in the Veteran's favor, restoration of the 40 percent evaluation for his service-connected chronic low back strain with degenerative changes is warranted.  


ORDER

Restoration of the 40 percent rating for the service-connected chronic lumbar strain with degenerative findings is granted, effective from December 1, 2008.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


